Citation Nr: 1714353	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  06-00 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than February 9, 2009, for the award of a 100 percent rating for bilateral hearing loss.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to February 9, 2009.  

3.  Entitlement to a TDIU for disabilities other than bilateral hearing loss for the period since February 9, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1968 to May 1971, including service in the Republic of Vietnam from March 3, 1970, to May 4, 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2004 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The September 2004 RO decision denied the Veteran's claim for a TDIU.  

In June 2006, the Veteran appeared at a personal hearing at the RO.  

The March 2009 RO decision increased the rating for the Veteran's service-connected bilateral hearing loss from 50 percent to 100 percent, effective February 9, 2009.  In September 2009 and April 2012, the Board remanded this appeal for further development.  The issues have been recharacterized to comport with the evidence of record.  

The issues of entitlement to an effective date earlier than December 29, 2008, for the award of a 100 percent rating for bilateral hearing loss; entitlement to a TDIU for the period prior to December 29, 2008; entitlement to a TDIU for disabilities other than bilateral hearing loss for the period since December 29, 2008; entitlement to SMC at the housebound rate pursuant to 38 U.S.C.A. § 1114(s) for the period prior to December 29, 2008; and entitlement to SMC for deafness in both ears pursuant to 38 U.S.C.A. § 1114(k) for the period prior to December 28, 2009, are all addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On February 1, 2001, the RO received the Veteran's original claim for service connection for bilateral hearing loss.  

2.  A March 2009 RO decision increased the rating for the Veteran's service-connected bilateral hearing loss from 50 percent to 100 percent, effective February 9, 2009.  

3.  It is factually ascertainable that the Veteran's service-connected bilateral hearing loss increased to the 100 percent level on at least December 29, 2008.  

4.  The Veteran is in receipt of a 100 percent disability rating for his service-connected bilateral hearing loss since at least December 29, 2008, and at least a combined rating of 60 percent for his additional service-connected disabilities.  

5.  The Veteran is in receipt of a 100 percent rating for deafness in both ears since at least December 29, 2008.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of at least December 29, 2008, for the award of a 100 percent rating for bilateral hearing loss, have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  

2.  The criteria for SMC at the housebound rate pursuant to 38 U.S.C.A. § 1114(s), effective at least since December 29, 2008, have been met.  38 U.S.C.A. §§ 1114(s), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2016).  

3.  The criteria for SMC for deafness in both ears pursuant to 38 U.S.C.A. § 1114(k), effective at least since December 29, 2008, have been met.  38 U.S.C.A. §§ 1114(k), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, the effective date for an award of disability compensation based on an original claim for direct service connection, shall be the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  

The effective date for an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); see Harper v. Brown, 10 Vet.App. 125 (1997); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).  "It is clear from the plain language of 38 U.S.C. § 5110(b)(2)  that it only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."  Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010). 

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2016).  VA regulations also provide that the terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p) (2016).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2016).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. At 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. At 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results. Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz. To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric Level I for essentially normal acuity, through numeric Level XI for profound deafness.  38 C.F.R. § 4.85.  

A regulation, 38 C.F.R. § 4.86, also provides an alternative method for rating exceptional patterns of hearing impairment.  Such regulation provides: (a) When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately; and (b) When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  

The Veteran contends that the award of a 100 percent rating for his service-connected bilateral hearing loss should be made effective December 29, 2008, the date of a private audiological evaluation report.  The Veteran has also referred to a June 28, 2000 private audiological evaluation report, apparently asserting that his 100 percent rating should be made effective since that date.  He further indicates that the test standards used for his private audiological evaluation reports are the same as those used by the VA.  

On February 1, 2001, the RO received the Veteran's original claim for entitlement to service connection for bilateral hearing loss.  

The Board notes that there is a private audiological evaluation report, as well as VA audiological examinations dated prior to December 29, 2008.  However, for the purposes of this decision, the Board is solely addressing evidence received as of December 29, 2008.  

A December 29, 2008, private audiological evaluation report from Ear, Nose, and Throat Consultants of East Tennessee, reveals pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
65
100
105
105
LEFT
N/A
70
90
105
100

The average pure tone threshold in the Veteran's right ear was 94 decibels.  The average pure tone threshold in the Veteran's left ear was 91 decibels.  The speech recognition ability was 4 percent in the right ear and 16 percent in the left ear.  There was no indication that the Maryland CNC Test was used as to the Veteran's speech recognition ability in both ears.  As to an impression, the examiner reported that he felt that the Veteran had a severe deficit in hearing.  The examiner stated that the Veteran should be given consideration for a hearing loss disability and that he would require hearing aids in the future to function in society.  

The Board observes that the December 29, 2008, audiological evaluation report from Ear, Nose, and Throat Consultants of East Tennessee, renders decibel averages and speech discrimination scores that correlate to auditory acuity Level XI in the right ear and X1 in the left ear under Table VI of 38 C.F.R. § 4.85.  The Board also notes that the findings qualify for consideration under Table VIA of 38 C.F.R. § 4.86(a).  Using that section, the Veteran's hearing level in his right ear translated to auditory acuity Level IX and his hearing level in his left ear translated to auditory acuity Level IX.  As the results under Table VIA are less than the results under Table VI, the auditory acuity levels under Table VI will be used for both ears.  Using Table VII of 38 C.F.R. § 4.85, the results warrant a 100 percent rating for bilateral hearing loss under Diagnostic Code 6100.  As noted above, the examiner at the December 29, 2008 audiological evaluation from Ear, Nose, and Throat Consultants of East Tennessee, did not specifically indicate whether the Maryland CNC Test was used in regard to the speech recognition scores.  The Board observes that if the Maryland CNC Test was not used, the report is incomplete for VA purposes.  See 38 C.F.R. § 4.85.  

A January 19, 2009, private audiological evaluation report from Bridgewater Speech and hearing, Inc., reveals pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
65
105
95
90
LEFT
N/A
65
100
95
90

The average pure tone threshold in the Veteran's right ear was 89 decibels.  The average pure tone threshold in the Veteran's left ear was 88 decibels.  The speech recognition ability was 4 percent in the right ear and 16 percent in the left ear.  There was no indication that the Maryland CNC Test was used in regard to the Veteran's speech recognition ability in both ears.  The examiner indicated that the Veteran's hearing loss was considered debilitating and that it affected his ability to communicate in both a social or work environment.  The examiner also stated that given that the Veteran experienced vertigo during impedance testing, he should be referred for further evaluation of his vestibular system.  

The January 19, 2009, audiological evaluation report from Bridgewater Speech and hearing, Inc., renders decibel averages and speech discrimination scores that correlate to auditory acuity Level XI in the right ear and X1 in the left ear under Table VI of 38 C.F.R. § 4.85.  The Board notes, however, that the findings also qualify for consideration under Table VIA of 38 C.F.R. § 4.86(a).  Using that section, the Veteran's hearing level in his right ear translates to auditory acuity Level VIII and his hearing level in his left ear translates to auditory acuity Level VIII.  As the results under Table VIA are less than the results under Table VI, the auditory acuity levels under Table VI will be used for both ears.  Using Table VII of 38 C.F.R. § 4.85, the results warrant a 100 percent rating for bilateral hearing loss under Diagnostic Code 6100.  As noted above, the examiner at the January 19, 2009 audiological evaluation report from Bridgewater Speech and hearing, Inc. also did not specifically indicate whether the Maryland CNC Test was used as to the speech recognition scores.  The Board observes that if the Maryland CNC Test was not used, the report is incomplete for VA purposes.  See 38 C.F.R. § 4.85.  

A February 9, 2009 VA audiological examination report reveals pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
60
80
90
95
LEFT
N/A
55
80
80
85

The average pure tone threshold in the Veteran's right ear was 81 decibels and the speech recognition ability, using the Maryland CNC Test, was 30 percent.  The average pure tone threshold in the Veteran's left ear was 75 decibels and the speech recognition ability, using the Maryland CNC Test, was 30 percent.  The diagnosis was mild sloping to profound sensorineural hearing loss from 500 to 4000 Hertz in the right ear and mild sloping to profound sensorineural hearing loss from 500 to 4000 Hertz in the left ear.  The examiner reported that poor speech discrimination scores were obtained in both ears.  

The Board notes that results from the February 9, 2009, VA audiological examination report warrant a 100 percent rating, and the RO assigned a 100 percent rating for the Veteran's bilateral hearing loss from that date.  A March 2009 RO decision increased the rating for the Veteran's service-connected bilateral hearing loss from 50 percent to 100 percent, effective February 9, 2009.  

The Board notes that since at least December 29, 2008, the date of the audiological evaluation report from Ear, Nose, and Throat Consultants of East Tennessee, entitlement to a 100 percent rating has been shown.  The Board observes that there is no specific evidence that the Maryland CNC Test was used pursuant to that evaluation, and that, therefore, those results are incomplete for VA purposes pursuant to 38 C.F.R. § 4.85.  The Board observes, however, that the severity level can be shown as factually ascertainable earlier than the date of creation of the record noting that severity level.  See Swain v. McDonald, 27 Vet. App. 219 (2015) (holding that the effective date for an increased rating for hearing loss can be earlier than the date the hearing test showing objective results was conducted).  In this case, the December 29, 2008, audiological evaluation report from Ear, Nose, and Throat Consultants of East Tennessee, although possibly incomplete for VA purposes, clearly shows a severity level (100 percent) consistent with the severity level pursuant to the subsequent February 9, 2009, VA audiological examination report, by which the RO granted the 100 percent rating.  The Board also observes that the January 19, 2009, audiological evaluation report from Bridgewater Speech and hearing, Inc., which may also be incomplete for VA purposes, is consistent with the results of the December 29, 2008, audiological evaluation report from Ear, Nose, and Throat Consultants of East Tennessee, and the subsequent February 9, 2009, VA audiological examination report, respectively.  

Therefore, the Board finds that the criteria for a 100 percent rating for bilateral hearing loss were met at least as of December 29, 2008, the date of the audiological evaluation report from Ear, Nose, and Throat Consultants of East Tennessee.  Thus, affording the Veteran the benefit-of-the-doubt, the Board finds that an effective date of at least December 29, 2008 for a 100 percent rating for bilateral hearing loss, is warranted.  To this extent, the appeal is granted.  While this represents a partial grant of the benefits sought on appeal, the Board recognizes that further disposition of the issue would, at this point, be premature and that additional evidentiary development is necessary, as outlined below.  

Finally as the Board has granted an effective date of at least December 29, 2008, for a 100 percent rating for bilateral hearing loss the Veteran is entitled to SMC at the housebound rate pursuant to 38 U.S.C.A. § 1114(s) as of at least December 29, 2008.  As such, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective as least since December 29, 2008.  Additionally, the Board finds that the Veteran is also entitled to SMC for deafness of both ears pursuant to 38 C.F.R. § 1114(k), effective at least since December 29, 2008.  Therefore, entitlement to SMC for deafness in both ears is granted, effective at least since December 29, 2008.  38 USCA 1114(k); 38 C.F.R. 3.350.  


ORDER

An effective date of at least December 29, 2008, for the award of a 100 percent rating for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary awards.  

Entitlement to SMC at the housebound rate pursuant to 38 U.S.C.A. § 1114(s) is granted, effective at least since December 29, 2008, subject to the laws and regulations governing the payment of monetary awards.  

Entitlement to SMC for deafness in both ears pursuant to 38 U.S.C.A. § 1114(k) is granted, effective at least since December 29, 2008, subject to the laws and regulations governing the payment of monetary awards.  


REMAND

The remaining issues on appeal are entitlement to an effective date earlier than December 29, 2008, for the award of a 100 percent rating for bilateral hearing loss; entitlement to a TDIU for the period prior to December 29, 2008; entitlement to a TDIU for disabilities other than bilateral hearing loss for the period since December 29, 2008; entitlement to SMC at the housebound rate pursuant to 38 U.S.C.A. § 1114(s) for the period prior to December 29, 2008; and entitlement to SMC for deafness in both ears pursuant to 38 U.S.C.A. § 1114(k) for the period prior to December 29, 2008.  

The Board has granted an effective date of at least December 29, 2008, for the award of a 100 percent rating for bilateral hearing loss.  Given this change in circumstances, and to accord the Veteran due process, the RO must readjudicate the issues of entitlement to a TDIU for the period prior to December 29, 2008, and entitlement to a TDIU for disabilities other than bilateral hearing loss for the period since December 29, 2008.  

Additionally, the Board notes that a June 2000 private audiological examination report from J. L House, M.D., was submitted by the Veteran with his original claim for service connection for bilateral hearing loss on February 1, 2001.  It is not clear from the report from Dr. House whether the Maryland CNC word list was used during the evaluation.  Pursuant to 38 C.F.R. § 4.85 (a), an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  As such, further clarification is needed in regard to the type of test used by the private audiologists.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).  The Board notes that such information is clearly relevant to the Veteran's claim for entitlement to an effective date earlier than December 29, 2008, for the award of a 100 percent rating for bilateral hearing loss.  

Further, as the Veteran's claim seeking an effective date earlier than December 29, 2008, for the award of a 100 percent rating for bilateral hearing loss, is inextricably intertwined with his claims for entitlement to a TDIU for the period prior to December 29, 2008; entitlement to a TDIU for disabilities other than bilateral hearing loss for the period since December 29, 2008; entitlement to SMC at the housebound rate pursuant to 38 U.S.C.A. § 1114(s) for the period prior to December 29, 2008; and for entitlement to SMC for deafness in both ears pursuant to 38 U.S.C.A. § 1114(k) for the period prior to December 29, 2008, those matters must be addressed together on remand.  

Accordingly, these issues are REMANDED for the following actions:  

1.  Contact J. L House, M.D., to determine (i) if the Maryland CNC word list was used pursuant to the June 2000 audiological evaluation, and if so, what was the Maryland CNC percentage; (ii) if the evaluation was performed by a state-licensed audiologist.  

2.  Ask the Veteran to identify all medical providers who have treated him for his service-connected disabilities since February 2016.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

3.  Then readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


